DETAILED ACTION
Applicant’s claims amendments in the reply filed on 5/27/2022 is acknowledged.
Claims 28-32 were previously withdrawn.
Claims 19-20, 22-27 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
(based on reconsideration)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US Patent 7,854,717) in view of Kent et al. (Drugs, 74:1993-2013, 2014) and Naiyer et al. (J. of Clinical Oncology, Vol. 34, Issue 15 suppl., published online 2016).
The claims are drawn to a method of enhancing efficacy of an antibody administered to a patient comprising administering an antibody capable of suppressing activity of the immune checkpoint protein B7-H3 and B7-H4 and extracorporeally removing soluble TNF-alpha receptor from said patient, by affinity capture of TNF-alpha trimers using an apheresis system utilizing centrifugal or membrane plasma separation.
Lentz et al. teach methods to treat cancer using ultrapheresis refined to remove compounds of less than 120,000 daltons molecular weight (such as soluble TNFR1 and soluble TNFR2, see claims 1, 10, 11 of Lentz) to stimulate the patient’s immune system to attack solid tumorsLentz et al. teach these can be removed by standard techniques for binding reactions to remove proteins from the blood or plasma of a patient such as using columns. . Lentz et al. disclose the “treatment increases the inflammation against tumors by allowing cytokines, such as TNF, to work effectively.” Lentz et al. teach the treatment is preferably combined with an alternative therapy, for example, treatment with an anti-angiogenic compound, and an improved effect is shown when combined with any treatment that enhances cytokine activity against the tumors (see claim 5 of Lentz). Lentz et al. discloses “[t]his procedure has been demonstrated to cause a significant response (greater than 50% reduction in size of tumors) in a variety of solid tumors in approximately 50% of patients who have failed all other treatment modalities. A tumor specific inflammatory response provoked by ultrapheresis has been documented in approximately 75% of patients in metastatic melanoma clinical trials.” Lentz et al. further disclose “Based on the presumed mechanism that the process is removing immune inhibitors produced by the tumors, especially inhibitors of cytokines and other immune mediators, it is possible to treat the patients with adjuvant or combination therapies, that enhance the results achieved with the ultrapheresis. TNF-alpha and beta receptors are thought to be particularly important immune inhibitors. Therefore, compounds which enhance TNF activity are particularly preferred. Lentz et al. does not teach specific combination with a checkpoint inhibitor. This deficiency is made up for by Kent et al.
Kent et al. teach that numerous immune checkpoint inhibitors are in advanced stages of development and show activity across multiple tumor types, including advanced melanoma and advanced non-small cell lung cancer (see Table 2). Kent et al. teach checkpoint inhibitors in clinical development, including pembrolizumab, as well as other antibodies which bind PD-1 and suppress PD-L2 activity. Kent et al. teach several other checkpoint inhibitors including anti-PDL1 agents, PD-1 inhibitors and anti-CTLA4 agents (see Table 1). Kent et al. disclose PD-1 expression is induced on activated T cells, and the interaction between PD-1 and one of its ligands—typically PD-L1 (B7-H1, CD274) or PD-L2 (B7-DC, CD273)—on the surface of tumors leads to a diminished antitumor response and has been associated with a poorer patient outcome.  Kent et al. disclose high levels of PD-1 expression on T-cells are associated with the loss of effector functions including expression of TNF alpha – a process termed T-cell ‘exhaustion’ or ‘tolerance’ (see section 3.1). Kent et al. disclose “[I]t has been postulated that targeted agents and/or cytotoxic chemotherapy that effectively destroy tumor cells may increase circulating tumor antigens and, therefore, increase the immunogenic response and utility of checkpoint inhibitors.” Table 3 of Kent et al. teach ongoing phase II and III trials investigating combination regimens with immune checkpoint inhibitors, including pembrolizumab. 
Naiyer et al. teach a phase 1 study of enoblituzumab (anti-B7-H3 antibody MGA261) in combination with pembrolizumab (anti-PD-1) in patients with B7-H3 expressing cancers. Naiyer et al. teach “the hypotheses for combining enoblituzumab with pembrolizumab are: 1) immune-modulating agent combinations may mediate additive or synergistic antitumor activity and in tumors where neither single agent alone has substantial anti-tumor effect, 2) engagement of both innate and adaptive immunity, 3) targeting both B7-H3 and PD-1 may enhance the immune response against tumors via modulation of T-cell immunosuppression, 4) limited expression of B7-H3 on normal tissues may limit the risk of auto-immune related adverse events; thus enoblituzumab may be combined more readily with immune-modulating agents.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach a method of combination therapy comprising the method of extracorporeal removal of soluble TNFR1 and TNFR2 to stimulate a targeted proinflammatory immune response in combination with additional anti-cancer therapy such as administration of a checkpoint inhibitor such as anti-PD-1 (pembrolizumab) or anti-B7-H3 (enoblituzumab/MGA261) inhibitors based on the teachings of Lentz et al., Kent et al. and Naiyer et al. One of ordinary skill in the art would have been motivated to do so because Lentz et al. teach combining the method of removing soluble TNFR1 and soluble TNFR2 with other treatments that enhances immune response. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. Applying the same logic to the instantly claimed method of combining extracorporeally removing soluble TNF alpha receptors and administering a checkpoint inhibitor for cancer treatment, given the teaching of the prior art, it would have been obvious to combine the teachings of Lentz et al. Kent et al. and Naiyer et al. for improved therapeutic benefit because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful for the same purpose, stimulate an immune response. Kent et al. teach checkpoint inhibitors show activity across multiple tumor types, including advanced melanoma and advanced non-small-cell lung cancer and Naiyer et al. teach combination therapy of enoblituzumab and pembrolizumab for the treatment of B7-H3 overexpressing cancers which may exhibit tumor immune escape and poor prognosis. Kent et al. disclose PD-1 and its interaction with B7 family members leads to a diminished antitumor response and poor prognosis and T-cell exhaustion. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to perform selective removal of soluble TNFR1 and/or soluble TNFR2 to enhance TNF alpha and administer a checkpoint inhibitor (such as PD-1 inhibitor and/or B7-H3 inhibitor) to a patient having a tumor based on the teachings of Lentz et al., Kent et al., and Naiyer et al. showing the same patient population in need for improved therapeutic methods.

All other previous rejections are hereby withdrawn in view of applicants arguments in the response filed 5/27/2022.

Conclusion
Claims 19, 20, 22-27 are rejected. 
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meera Natarajan/Primary Examiner, Art Unit 1643